DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 01/07/2021 Applicant cancelled claims 6 and 9, amended claims 1, 2, 4, 10, and 13 and added the new claims 17-21. Claims 1-5, 7, 8, 10 and 12-21 are pending and are currently examined. 

Withdrawn claim rejections

Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 7, 10 and 12 under 35 U.S.C. 102(a)(1) as being
anticipated by Sik Yoon et al. (Korean patent application 2009118704) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 13 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 103
The rejection of claims 1-10 and 12-16 under 35 U.S.C. 103 as being unpatentable over Dudakov et al. in view of Ohigashi et al., Lee et al. and Hollander et al. is withdrawn in view of the amendments to the claims and persuasive arguments of Applicant.

New claim rejections necessitated by amendment

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sik Yoon et al. (cited in the previous Office action).
The reference discloses a composition for renewal of thymus and a method for accelerating the thymus regeneration and T-cell reconfiguration using the composition comprising a RANKL polypeptide (Abstract, p.4-5). The RANKL polypeptide may be human or animal and may comprise the whole protein or the extracellular domain (p. 5).
The RANKL polypeptide reactivates the function of the Thymus dependent lymphocyte and also regenerate the thymus injuries caused by aging, anti-cancer chemotherapy, irradiation or chronic wasting disease (p.7). The thymic cells were collected from mice of different ages.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, 8, 10, 12, 14-15, and 17-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sik Yoon et al. in view of Ohigashi et al., Lee et al. and in further view of Hauri-Hohl et al. (Donor T-cell alloreactivity against host thymic epithelium limits T-cell development after bone marrow transplantation. Blood, 109, 4080-4088, 2007). 
The claims are drawn to a method of boosting thymic regeneration in a patient suffering from a thymic injury comprising: performing a bone marrow or stem cell transplantation, wherein the patient is a recipient of the bone marrow or stem cells; administering to the patient a therapeutically effective amount of a RANKL polypeptide sufficient to boost thymic generation, wherein the RANKL polypeptide is the only active agent stimulating thymic cells; and administering an amount of a bisphosphonate sufficient to inhibit bone resorption. The thymic injury may result from cytoablative therapy, complications related to HIV/ AIDS, aging process, malnutrition, radiation or bone marrow transplantation. The age of patient covers all the possible ranges. The RANKL polypeptide is selected from a group comprising at least 80% identity with hTNFSF11 (SEQ ID NO: 1) and hRANKL2 (SEQ ID NO: 2). The RANKL polypeptide may be administered as an Fc immunoadhesin and may be combined with bisphosphonate.
 As presented supra, Yoon et al. discloses a composition for renewal of thymus and a method for accelerating the thymus regeneration and T-cell reconfiguration using the composition comprising a RANKL polypeptide (Abstract, p.4-5). The RANKL polypeptide may be human or animal and may comprise the whole protein or the extracellular domain (p. 5).

Yoon does not teach a method of treating a patient who a recipient of a bone marrow or stem cell transplant and is silent about co-administration of RANKL and bisphosphonate.
Ohigashi et al. teach that TNFSF cytokines including RANKL regulate the proliferation and differentiation of medullary thymic epithelial cells (mTECs) and the formation of the thymic medulla, which crucially contributes to the establishment of self-tolerance. The transgenic expression of soluble RANKL potently increases the number of mTECs. The administration of RANKL is useful for promoting the mTEC-mediated establishment of self-tolerance and alleviating autoimmune diseases in the future (abstract, p.1825). The approach taken in the reference comprises, as controls,
neutralization of RANKL-mediated signals by retroviral expression of a fusion protein of RANK and immunoglobulin Fc portion reduces the number of mTECs in WT mice. The T cells generated in the thymus lacking RANKL or RANK are potent stimulators of inflammatory leukocyte infiltration in the liver and autoantibody production. Thus, the cytokine signals mediated by RANKL and RANK are essential for the optimum proliferation of mTECs and thymic medulla formation, which is essential for the establishment of self-tolerance (p. 1823). The reference also teaches that an excess of sRANKL causes osteoporosis by accelerating osteoclastogenesis. Thus, the combined application of bisphosphonate is useful for the prevention of bone resorption caused by 
Hauri-Hohl et al. disclose the problems that occur with the thymic cells during a bone marrow transplant. While allogeneic bone marrow transplantation (alloBMT) is the preferred therapeutic option for a number of life-threatening disorders, including those of the lymphohematopoietic system, a favorable outcome of alloBMT depends, in tum, on the comprehensive reconstitution of the host's immune system. Whereas recovery of peripheral T cells occurs in transplant recipients via thymus-dependent and -independent mechanisms, the regeneration of phenotypically naive T cells with a broad
TCR repertoire relies on the de novo generation of T cells in the thymus. However, alloBMT is associated with toxicities, including graft-versus-host disease (GVHD), which limit thymus-dependent T cell generation. Acute GVHD (aGVHD) is induced by donor T cells interacting with specific cells of the recipient. In murine models and in human BMT, professional (p) antigen-presenting cells (pAPCs) of the host are believed to be critical in initiating acute graft-versus-host responses. Activated donor T cells trigger an inflammatory cascade that includes multiple cellular and cytokine effectors that are responsible for cell injury in a restricted set of target tissues. In this respect, aGVHD also affects thymic structure and function. The resultant deficiency in the peripheral T-cell pool contributes to a patient's risk for life-threatening infections. Thymic T-cell development relies on signals provided by a functionally competent 3-dimensional network of stromaI cells. This compartment consists of different cell types that collectively enable the attraction, survival, expansion, migration, and differentiation of T-cell precursors. The 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of Yoon et al and Ohigashi et al. and regenerate the thymus by admininstering RANKL and bisphosphonate after bone marrow transplantation with a reasonable expectation of success. This is because Yoon et al. disclosed the benefic effect of RANKL in case of injured thymus after a cytoablative procedure and Ohigashi indicated the need for protecting the organisms from osteoporosis that may be caused by RANKL administration by adding bisphosphonates to the treatment. Finally, Hauri-Hohl establishes the rationale for regeneration of thymic cells after bone-marrow transplants and indicated that need for improving T-cell reconstitution through regeneration of the thymus. As for the limitation of the specific SEQ ID NOs: for the reagents used (the human forms of RANKL) it would have been obvious to use human variants for treating humans.
If Applicants is in possession of experimental data that add specific dosages and administration regimens that would have not been obvious in view of the art at the time .

Conclusion
 No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647